Exhibit 10.16

 

AMENDED AND RESTATED WARRANT AGREEMENT

 

This Amended and Restated Warrant Agreement (this “Agreement”), is made and
entered into this 8th day of September, 2003, by and between DIGITAS INC., a
Delaware corporation (the “Company”) and Highbridge International LLC, a Cayman
Island limited liability company (the “Purchaser”).

 

RECITALS

 

1.    Bronner Slosberg Humphrey Co., a Massachusetts business trust (“BSH”),
Positano Partners Ltd. (“Positano”), a Bermuda exempt company, and other parties
named therein entered into a Recapitalization Agreement dated November 28, 1998
(the “Recapitalization Agreement”), pursuant to which BSH issued Positano a
warrant to purchase an aggregate of 15,000 shares of beneficial interest in BSH
(the “Original Warrant”).

 

2.    The Company is the successor-in-interest to BSH and has assumed all of
BSH’s rights and obligations under the Original Warrant.

 

3.    The Original Warrant was adjusted from 15,000 to 900,000 shares to give
effect to a sixty for one stock split.

 

4.    In January 2000, the Company repurchased a portion of the Original Warrant
representing 120,000 shares from Positano.

 

5.    On March 13, 2000, Positano assigned its rights under the Original Warrant
to three of its affiliates (the “HF Entities”), and in connection therewith, the
Company issued a separate warrant to each of the HF Entities (the “HF
Warrants”).

 

6.    The Purchaser agreed to purchase each of the HF Warrants pursuant to that
certain Warrant Purchase Agreement, dated June 26, 2003.

 

7.    The parties to the HF Warrants desire to amend such warrants to clarify
the parties’ relationship and to combine the three separate warrant agreements
into one agreement granting the Purchaser the right to purchase the Digitas
Shares on the terms and subject to the conditions set forth below.



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and the
Purchaser agree as follows:

 

1.1.    Grant of Warrant. The Company hereby grants to the Purchaser an
exclusive and irrevocable warrant (the “Warrant”) to purchase from the Company
780,000 authorized but unissued Digitas Shares (collectively, the “Warrant
Shares”) at a cash price per share of $2.5184 (the “Exercise Price”) subject to
adjustment as provided in Section 1.6 hereof.

 

1.2.    Exercise of Warrant. (a) (i) Subject to the conditions set forth in
Section 1.3 hereof, the Warrant may be exercised by the Purchaser, in whole or
in part, at any time of from time to time after the date hereof and until
expiration of the Warrant for cash(ii) The Company shall not, prior to the
termination of the Warrant, take any action which would have the effect of
preventing or disabling the Company from delivering the Warrant Shares to the
Purchaser upon exercise of the Warrant or otherwise performing the Company’s
obligations under this Agreement.

 

(b)    In the event the Purchaser elects to exercise the Warrant, the Purchaser
shall give a written notice to the Company specifying the number of the Warrant
Shares the Purchaser will purchase and place the date (not later than ten
business days, nor earlier than the expiration of any applicable waiting period
under the HSR Act) for the closing of such purchase.

 

1.3.    Payment and Delivery of Certificate(s) upon Exercise of Warrant. (a) At
any closing of any purchase of any of the Warrant Shares hereunder:

 

(i)    the Purchaser shall (1) if exercising the Warrant for cash, pay to the
Company the aggregate price for the Warrant Shares so purchased by certified or
cashier’s check or by wire transfer, and (2) if exercising the Warrant for
Digitas Inc. common stock, deliver to the Company a certificate or certificates
representing the number of shares of common stock equal to the number of Warrant
Shares so purchased multiplied by a fraction, the numerator of which is the
Exercise Price and the denominator of which is the average closing price as
reported by NASDAQ for the ten trading day period ending on the day the Warrant
exercise notice is delivered;

 

(ii)    the Company shall deliver to the Purchaser a duly issued certificate (or
certificates in the denomination designated by the Purchaser in its notice of
exercise) representing the number of the Warrant Shares purchased; and

 

(iii)    the number of Warrant Shares subject to the Warrant shall be reduced by
the number of Digitas Shares acquired by the Purchaser at such closing.

 

(b)    The obligation of the Company to deliver Warrant Shares at such closing
shall be subject to the conditions that no preliminary or permanent injunction
or other order, decree or ruling issued by a court of competent jurisdiction or
by a governmental, regulatory or administrative agency or commission, shall be
in effect which would prohibit such sale and delivery, and any applicable
waiting period under the HSR Act shall have expired.

 

1.4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

 

(a)    Due Authorization, Etc. This Agreement has been duly authorized by all
necessary action on the part of the Company, has been duly executed by a duly
authorized officer of the Company and is valid, binding and enforceable against
the Company in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application which may affect the enforcement of creditors’ rights
generally, by general equitable principles and by implied covenants of good
faith and fair dealing.



--------------------------------------------------------------------------------

(b)    Warrant Shares. The company has taken all necessary corporate action to
authorize and reserve for issuance, upon exercise of the Warrant, the Warrant
Shares. The Warrant Shares, upon purchase by the Purchaser, will be duly
authorized, validly issued, fully paid and nonassessable, and delivered to the
Purchaser free and clear of all claims, liens, charges, security interests or
encumbrances of any kind, including, without limitation, any preemptive or
similar rights.

 

(c)    No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will result in any
breach or violation of, be in conflict with, or will constitute a default under,
the By-Laws or other organizational documents of the Company or any if its
subsidiaries; or any indenture, loan or credit agreement or any other agreement
or instrument to which the Company or any of its subsidiaries is a party, or by
which the Company or any of its subsidiaries may be affected or is bound, which
would have a material adverse effect on the business, properties, assets,
financial condition or results of operations (a “Material Adverse Effect”) of
the Company and its subsidiaries taken as a whole.

 

1.5.    Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

 

(a)    Due Authorization. This Agreement has been duly authorized by all
necessary action on the part of the Purchaser and has been duly executed by a
duly authorized officer of the Purchaser, and is valid, binding and enforceable
against the Purchaser in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application which may affect the enforcement of creditors’
rights generally, by general equitable principles and by implied covenants of
good faith and fair dealing.

 

(b)    Distribution. Any Warrant Shares to be acquired upon exercise of the
Warrant will not be acquired by the Purchaser with a view to the public
distribution thereof, and will not be transferred, except in a transaction
registered or exempt from registration under the Securities Act of 1933, as
amended and permitted by this Agreement.

 

(c)    No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will result in any
breach or violation of, be in conflict with, or will constitute a default under,
the partnership agreement or other organizational documents of the Purchaser or
any indenture, loan or credit agreement or any other agreement or instrument to
which the Purchaser is a party, or by which the Purchaser may be affected or is
bound, which would have a Material Adverse Effect upon the Purchaser.

 

1.6.    Adjustment Upon Changes in Capitalization. In the event of any change
in, or affecting, the issued and outstanding Digitas Shares by reason of any
dividend, stock split, merger, recapitalization, combination, conversion,
exchange of shares, or other change in the capital structure of the Company, the
number and kind of shares or securities subject to the Warrant and the Exercise
Price shall be appropriately and equitable adjusted (with adjustments being
cumulative if more than one of such events shall have occurred) so that the
Purchaser shall receive, upon exercise of the Warrant, the number and class of
Warrant Shares or other securities or property that the Purchaser would have
received in respect of Warrant Shares if the Warrant had been exercised
immediately prior to such event. The parties hereto agree that the number of
Warrant Shares issuable upon full exercise of the Warrant set forth in Section
1.1 above, is true and correct as of the date hereof and accounts for all such
events that have transpired since the date of the Original Warrant.

 

1.7.    Specific Performance. The Company and the Purchaser acknowledge that the
Warrant and the Warrant Shares are unique and that neither party hereto will
have an adequate remedy at law if the other breaches any covenant contained
herein or fails to perform any of its obligations under this Agreement.
Accordingly, each party agrees that the other shall have the right, in addition
to any other rights which it may have, to specific performance and equitable
injunctive relief if the other party shall fail or threaten to fail to perform
any of its obligations under this Agreement.

 

1.8.    Expiration. The Warrant shall expire on the earlier of (i) the date of
which the number of Warrant Shares is reduced to zero, and (ii) January 6, 2009.



--------------------------------------------------------------------------------

1.9.    Miscellaneous. (a) Assignability. (i) The rights and obligations of the
Purchaser with respect to all or a portion of the Warrant shall be assignable by
the Purchaser to and only to any affiliate of the Purchaser, if and only if such
affiliate shall, by a written instrument reasonably satisfactory to the Company,
agree to assume all of the Purchaser’s obligations hereunder and to be bound by
all of the terms and conditions of this Agreement.

 

(ii)    The obligations of the Company shall not be assignable without the prior
written consent of the Purchaser, and any purported assignment without such
prior written consent shall be null and void.

 

(b)    Third Parties. Nothing expressed or implied in this Agreement is intended
or shall be construed to confer upon or give to any third party any rights or
remedies by virtue of the Agreement or any exercise or non-exercise of the
Warrant granted hereby.

 

(c)    Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto. The parties hereto, constituting all of the
parties to the HF Warrants, have agreed to amend the HF Warrants as set forth
herein.

 

(d)    Notices. Except as other wise expressly provided herein, all notices,
requests, claims, demands and other communications hereunder shall be in writing
and shall be deemed to have been duly given to the other party when delivered by
hand, by messenger or by a nationally recognized overnight delivery company,
when delivered by telecopy and confirmed by return telecopy, or when delivered
by first-class mail, postage prepaid and return receipt requested, to the
parties at the addresses set forth below:

 

If to the Company:  

Digitas LLC

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attention: General Counsel

Facsimile: (617) 867-1111

with a copy to:  

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109-2881

Attention: Stuart M. Cable, P.C.

Facsimile: (617) 523-1231

If to the Purchaser:  

Highbridge International LLC

Attention: Richard Potapchuk

    Facsimile: With a copy to:  

Attention:

Facsimile:

 

The addresses set forth above may be changed by any party by furnishing to the
other party a notice of change of address in accordance with the terms of this
paragraph.



--------------------------------------------------------------------------------

(e)    Governing Law. This Agreement shall be governed and construed in
accordance with the law of the Commonwealth of Massachusetts.

 

(f)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same Agreement.

 

(g)    Effect of Headings. The section and paragraph headings herein are for
convenience and shall not affect the construction hereof.

 

(h)    Time if the Essence. The parties agree that time shall be of the essence
in the performance of obligations hereunder.

 

(i)    Survival of Representations and Warranties. The representations,
warranties, covenants an agreements shall survive any closing pursuant to this
Agreement.

 

(j)    Expenses. Each of the parties hereto shall pay all fees and expenses it
incurs in connection with this Agreement.

 

(k)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

(l)    Entire Agreement. This Agreement and the other agreements referenced
herein constitute the entire agreement between the Company and the Purchaser
with respect to the matters covered herein and supersedes any prior
negotiations, understandings or agreements with respect to the matters
contemplated hereby.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties set forth below.

 

DIGITAS INC.

 

By    /s/    Thomas M. Lemberg            

Name: Thomas M. Lemberg

Title: General Counsel

 

HIGHBRIDGE INTERNATIONAL LLC

 

By    /s/    Richard Potapchuk                

Name: Richard Potapchuk

Title: Managing Director

 